Felton, J.
Where a father dies intestate, his sole heir can not maintain a suit to recover on a debt due the estate of the father, even though it owes no debts and there is no administration, where there is no allegation of collusion, insolvency, unwillingness to collect the assets when called upon, on the part of an administrator, or some other like special circumstance. Brown v. Mutual Life Insurance Co., 146 Ga. 123 (90 S. E. 856). The lack of debts and the absence of administration are not such circumstances as will authorize such a suit. There was no error in sustaining the demurrer pointing out the above defect in the petition, and in dismissing the action. The other questions raised are not passed on.

Judgment affirmed.


Stephens, P. J., and Sutton, J., conow.